Citation Nr: 1729995	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment for unauthorized medical treatment provided by the C.R.M.C. on March 14, 2013. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from February 1970 to May 1973.

This matter comes to the Board of Veterans' Appeals on appeal from a July 2013 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida.


FINDINGS OF FACT

1.  On March 14, 2013, the Veteran received unauthorized medical services at the C.R.M.C. incurring the medical fees now at issue.

2.  The Veteran has no service-connected disabilities. 

3.  The medical treatment provided to the Veteran on March 14, 2013, was in response to a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

4.  The nearest  VA facility that could provide emergency care was over 120 miles away and not feasibly available.


CONCLUSION OF LAW

The criteria for payment of medical expenses arising from treatment provided to the Veteran by the C.R.M.C. on March 14, 2013, are met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1002 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA may pay or reimburse veterans for payment of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused. 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

The United States Court of Appeals for Veterans Claims (Court) has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).  The Veteran has no service-connected disabilities and he is not a participant in a vocational rehabilitation program.  Accordingly, payment or reimbursement of unauthorized medical expenses under 38 U.S.C.A. § 1728 may not be considered. 

Emergency care not covered under the provisions of 38 U.S.C.A. § 1728(a) as described above may still qualify for reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177 (Millennium Bill Act).

To qualify for reimbursement under the Millennium Bill Act as articulated in 38 C.F.R. § 17.1002, payment or reimbursement for emergency treatment (including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) will be made only if all of the following conditions are met:

(a) The emergency services were provided in a hospital emergency department or similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider that VA has an agreement with to furnish health care services for veterans was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;
(f) The veteran had no coverage under a healthcare contract for payment or reimbursement in whole or in part for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of failure by the veteran or the provider to comply with the provisions of that health-plan contract; e.g., failure to submit a bill or medical records within specified time limits of failure to exhaust appeals of the denial of payment);

(g) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  38 C.F.R. § 17.1002.

The criteria above are conjunctive, not disjunctive; accordingly, all eight criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  

On March 13, 2013, the Veteran's wife contacted the Tallahassee VAMC stating: "[the Veteran] has been feeling very bad for about [three] weeks.  He has been having bad headaches, nausea and vomiting and has no energy or appetite.  We are not sure when his next appointment is but think that he may need to be seen sooner.  Please let us know what we need to do."

A VA Medical Center nurse then responded "[the Veteran] needs to go to an emergency room with the symptoms you describe.  You can go locally or to Lake City [VA Medical Center], but he should go tonight."  

At 4:24 pm on March 13, 2013, a VA nurse note indicated: "I called and spoke to vet. . . reiterating about going to ER or LC [Lake City].  This has been going on for [three] weeks and the Veteran should not delay in getting care.  He has headaches that last all day long and nothing he takes for pain helps.  He has no appetite or energy."  The examiner noted that the Veteran inquired as to when his next appointment was and he was advised it was not until April 2013.  The examiner then stated "he needs to be seen right away." 

The Veteran's wife called the nursing staff again on March 14, 2013.  A report of this contact is in the claims file, and indicates that the Veteran had symptoms of nausea, vomiting and no appetite, and that his symptoms are no better than on the day before, March 13, 2013 when he was advised to go to the emergency room.  The nurse indicated, "Now meds for HA [headaches] no longer work.  He has not kept anything down for [three] weeks."  The nurse assessed the Veteran as having "probable severe dehydration" and that he "must [be] take[n] to the ER ASAP, at the very least for IV fluids."  Verbal confirmation was made that the Veteran's wife was taking the Veteran to the C.R.M.C. emergency room and will be in touch with the VA navigator.  The Veteran went directly to the C.R.M.C. emergency room, and received treatment that day.

Essentially, the Veteran contends that he believed his situation to be emergent given his history of strokes and given that the VAMC nurse stated that he needed to go to an emergency room immediately.  Based on the record of correspondence described above and the severity of the Veteran's symptoms, the Board agrees that the circumstances on March 14, 2013 presented a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 

The Veteran also contends that treatment at a VA facility for his emergency care was not feasibly available.  The Veteran reported that he was advised by the VA Outpatient Clinic in Tallahassee, to "go to the nearest medical facility, due to my heart and artery problems.  The VA clinic in Tallahassee has no emergency room and is not equipped for treating heart conditions.  I took the advice and went to [C.R.M.C.], where I was told to go."  
As noted above, in the records of correspondence dated March 13, 2013 Veteran was advised by medical professionals at the Tallahassee VA clinic to seek immediate care at the emergency room or at VA's facilities in Lake City.  The nurse did not recommend that the Veteran come to the VA clinic in Tallahassee.  The Board's own research shows that although the VAMC in Tallahassee is only approximately 20 miles from the Veteran's home, it indeed does not advertise that it has an emergency room.  VA's other facilities in Lake City and Gainesville are approximately 120 and 145 miles away from the Veteran's home, respectively.

The emergency room at C.R.M.C. was approximately 25 miles from the Veteran's home.  Correspondence on March 14, 2013 illustrates that on that day, the only recommended option for care was the emergency room, and not at any VA facility.  Due to the emergent nature of the Veteran's condition, the fact that the closest VA facility able to provide the services needed was approximately 120 miles away, and that the Veteran's wife was told to go directly to the ER by VA personnel at VA's Tallahassee clinic, with no option or recommendation for care elsewhere, the Board finds that given the circumstances of the Veteran's requirement for immediate treatment, a VA facility was not feasibly available.

With respect to the remaining criteria for reimbursement under 38 U.S.C.A. § 1725, it is clear that the Veteran was enrolled in the VA healthcare system at the time of his emergent treatment, as his next appointment was scheduled already for the following month.  VA treatment reports of record also show that he received treatment from VA within 24 months prior to March 14, 2013.   Medical bills show the Veteran is responsible for the payment fees associated with his emergency treatment.  The record fails to show that the Veteran was insured at the time, or that a his emergent treatment was due to a work-related accident requiring exhaustion of any third party remedy.  As noted above, the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment.  38 C.F.R. § 17.1002.

As all the requirements for reimbursement under 38 U.S.C.A. § 1725 are met, the Board finds that reimbursement or payment of private medical expenses for emergency services rendered by C.R.M.C., on March 14, 2013, is warranted.
ORDER

Entitlement to payment for unauthorized medical treatment provided by the C.R.M.C. on March 14, 2013, is granted.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


